Citation Nr: 1002561	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-35 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disorders resulting from VA treatment for multiple 
sclerosis, including hepatitis C, back disability, mouth 
infections, and medication side effects. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active naval service from April 1979 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified from that RO at a 
Board videoconference hearing held in October 2009.

The record shows that service connection for multiple 
sclerosis was denied in an April 2003 rating decision, and 
that service connection for hepatitis C was denied in April 
2004 and April 2006 rating decisions, from which no timely 
appeal was taken.  Although the October 2007 statement of the 
case (SOC) additionally noted that there was no evidence that 
the multiple sclerosis or hepatitis C originated in service, 
the rating decision from which this appeal originates (and in 
response to which the SOC was issued) did not address direct 
service connection, and was limited to the matter of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  
The Board points out that compensation under 38 U.S.C.A. 
§ 1151 is not an alternative means of seeking service 
connection, and instead represents a different statutory 
basis of entitlement to compensation.  For this reason, the 
Board finds that the issue on appeal is limited to the matter 
of entitlement to compensation for the claimed disorders 
pursuant to 38 U.S.C.A. § 1151.  If the Veteran wishes to 
submit a claim to reopen the matter of service connection for 
multiple sclerosis or hepatitis C pursuant to 38 U.S.C.A. 
§ 1131, he should so inform the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The Board initially notes that the day after the Veteran's 
Board hearing, additional and pertinent evidence was 
received, for which neither the Veteran nor his 
representative submitted a waiver of the right to initial RO 
consideration of the evidence.  Remand of the case is 
therefore required.  38 C.F.R. § 20.1304 (2009).

The Veteran contends that his treating VA clinicians, 
including a Dr. Bryan, misdiagnosed him with multiple 
sclerosis, and that as a result he was prescribed multiple 
sclerosis medications for a number of years, making him ill 
and causing scarring on his brain.  He contends that the 
medication also caused nerve damage, anemia, blood disorders, 
and psychiatric disorders.  He also alleges that he developed 
hepatitis C, back disability and mouth infections as a result 
of the misdiagnosis, although he has not offered an 
explanation in this regard.

The Board notes that Dr. G. Bryan, the physician the Veteran 
contends was the first to diagnose and treat him for multiple 
sclerosis, was actually a private (not VA) physician.  In a 
February 2003 letter, Dr. Bryan indicated that the Veteran 
had been under his care since 1992 for multiple sclerosis.

Private treatment records on file document treatment for 
multiple sclerosis since 1992, for which the Veteran was 
prescribed medication.  Diagnostic studies in 1994 noted the 
absence of any definite evidence of hydrocephalus, and 
similar studies in 1995 were consistent with a demyelinating 
process such as multiple sclerosis.  In 2000, the Veteran 
developed a low back pain syndrome which was felt by Dr. 
Bryan to represent either an attack of multiple sclerosis, or 
a structural defect.  

VA treatment records show that the Veteran sought treatment 
for his multiple sclerosis through VA beginning in 1999, at 
which time he reported being followed by Dr. Bryan for 
multiple sclerosis since 1992.  He explained that he was 
switching from private treatment in order to have his 
medications paid for and to receive better service.  He 
reported a history of undergoing several phlebotomies, and 
reported a history of intravenous drug use with a positive 
test for hepatitis C.  A magnetic resonance imaging (MRI) 
study of the head revealed mild diffuse atrophy, and 
bilateral periventricular lesions consistent with the 
diagnosed demyelinating disease of multiple sclerosis.  In 
2000, he was trained in glatiramer injections prescribed by 
Dr. Bryan (his private physician) for the multiple sclerosis.

In June 2004, the Veteran reported that he was recently 
diagnosed with hydroencephalopathy.  In September 2004 he was 
evaluated at the neurology clinic to determine if he in fact 
had multiple sclerosis.  He was noted to have MRI suggestion 
of multiple sclerosis, but with no good clinical objective 
signs.  In consequence, he was taken off immune modulators.  
His clinicians indicated that he might have a hydrocephalus.  
A November 2004 treatment note, however, indicated that the 
Veteran did have multiple sclerosis, and that his primary 
care physician did not believe the Veteran had a 
hydrocephalus. A January 2005 neurologic clinic entry 
indicates that the Veteran does not have any "definite" 
multiple sclerosis.  The VA treatment records note the 
Veteran's complaints of non-healing mouth ulcers.  

At his October 2009 hearing, the Veteran testified that after 
Dr. Bryan died 2003, a VA neurologist in 2004 determined that 
the Veteran did not have definite multiple sclerosis, but 
rather had hydrocephalus.  He testified that Dr. Bryan first 
diagnosed him with multiple sclerosis in 1979 or 1980.  

The Board first notes that the most recent VA treatment 
records on file for the Veteran are dated in January 2005.  
At that time the VA neurologist suggested that the Veteran 
might not have multiple sclerosis, despite other recent 
treatment records suggesting otherwise.  Given that it is not 
at all clear from the VA and private medical records 
currently on file that the Veteran's diagnosis of multiple 
sclerosis was in error, the Board finds that remand is 
required to obtain medical records for the period since 
January 2005.

The Board next notes that the Veteran has not been afforded a 
VA examination in connection with his claim.  Under the 
circumstances, the Board finds that such an examination is 
necessary.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain medical records 
for the Veteran from the Northern Arizona 
VA Health Care System (including from the 
Prescott VA Medical Center) for the 
period from January 2005 to the present.

2.  After the foregoing development has 
been completed, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature and etiology of 
any disorder(s) manifested by nerve 
damage, anemia, blood abnormalities, or 
psychiatric impairment; the nature and 
etiology of any hepatitis C; the nature 
and etiology of any back disability; and 
the nature and etiology of any mouth 
infections.  All indicated studies, 
including MRI, should be conducted.  The 
examiner should review the claims files 
in connection with the examination.  The 
examiner is requested to address the 
following:

a.  Does the Veteran have multiple 
sclerosis?

b.  Does the Veteran have nerve 
damage, anemia, a blood disorder, or 
psychiatric impairment, or any other 
disability as a result of treatment 
for multiple sclerosis (including 
from treatment with medications 
therefor)?  If so, is it at least as 
likely as not that such disorder(s) 
was (were) the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in rendering treatment 
for multiple sclerosis since 1999?

c.  Does the Veteran have hepatitis 
C as a result of treatment for 
multiple sclerosis?  If so, is it at 
least as likely as not that such 
disorder was the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in rendering treatment 
for multiple sclerosis since 1999?

d.  Does the Veteran have back 
disability as a result of treatment 
for multiple sclerosis?  If so, is 
it at least as likely as not that 
such disorder was the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in rendering treatment 
for multiple sclerosis since 1999?

e.  Does the Veteran have mouth 
infections as a result of treatment 
for multiple sclerosis?  If so, is 
it at least as likely as not that 
such disorder was the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in rendering treatment 
for multiple sclerosis since 1999?

f.  Alternatively, is it at least as 
likely as not that any nerve damage, 
anemia, blood disorder, psychiatric 
impairment, hepatitis C, back 
disability, mouth infections, or any 
other disability associated with 
treatment for multiple sclerosis is 
attributable to an event during such 
treatment that was not reasonably 
foreseeable (i.e., an event that a 
reasonable health care provider 
would not have considered to be an 
ordinary risk of the procedures)?

The physician should arrange for any 
testing deemed necessary, and may consult 
with other medical professionals, 
including psychiatrists or psychologists, 
as needed.  A complete rationale for all 
opinions must be provided.

3.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


